455 S.W.2d 259 (1970)
Jerry Wayne BAIRD, Appellant,
v.
The STATE of Texas, Appellee.
No. 42955.
Court of Criminal Appeals of Texas.
June 17, 1970.
Nathan O. Newman, II, Abilene, for appellant.
Emory C. Walton, Dist. Atty., Eastland, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is escape from jail by the use of a firearm; the punishment, 12 years.
The sole question presented is the power of the trial court to cumulate the sentence in this cause with the sentence in a prior conviction rendered against this appellant in the same court. It is appellant's contention, not supported by authority, that this constitutes cruel and unusual punishment. Though persuasive, appellant's argument runs in the face of the statute authorizing cumulation of sentences[1] and cannot be sustained.
Other than the above, appellant's counsel admits that there are no further grounds of error that can be urged. We have examined the record with care and agree with counsel that there are no other errors which he could raise.
Finding no reversible error, the judgment is affirmed.
NOTES
[1]  Article 42.08, Vernon's Ann.C.C.P.